Rice, P. J.,
dissenting:
Whether in view of all the circumstances — the location of the crossing in a populous suburb of the city of Philadelphia; its condition as to ice and snow on the day in question, because of which the plaintiff’s team was stalled; its distance from the point where it would come in view of the engineer of an approaching train looking out for the crossing and the block signal at that point; the time that would elapse in traversing that distance; the condition of the block signal, and the other warnings that were given — the duty of exercising due care required the train to be stopped so as to avoid the collision, and whether it could have been stopped were questions of fact which I respectfully but earnestly contend should have been submitted to the jury. This is not one of those clear cases in which it is the duty or the province of the court to declare as a matter of law that the defendant, performed its whole duty.
Therefore, I am nnable to concur in the judgment about to be entered.
Judge ObladY concurs in this dissent.